
	
		II
		111th CONGRESS
		1st Session
		S. 911
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2009
			Mr. Merkley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act to prohibit prepayment
		  penalties, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Promoting Mortgage Responsibility
			 Act.
		2.Prohibition on
			 prepayment penaltiesThe Truth
			 in Lending Act (15 U.S.C. 1601 et seq.) is amended by inserting after section
			 129A the following new section:
			
				129B.Prohibition
				on prepayment penaltiesNo
				prepayment fees or penalties shall be charged or collected under the terms of
				any consumer credit transaction secured by an owner-occupied principal dwelling
				of the consumer. Any prepayment penalty in violation of this section shall be
				unenforceable.
				.
		
